Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Terminal Disclaimer
The terminal disclaimer filed on 06/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10444806 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Barnes Neil, Reg. # 72,308 on 06/10/2022.

Claim 9 is amended herein.

1. (Original) A system for aggregating and integrating distributed grid element inputs, comprising: a server platform constructed and configured for network communication with a power distribution grid and at least one user device; at least one grid element operable to electrically connect to the power distribution grid and operable to participate in the power distribution grid; wherein the server platform provides a map layer and a power system model of the power distribution grid via a dynamic graphical user interface (GUI); wherein the dynamic GUI is operable to display a multiplicity of electrical components of the power distribution grid and real-time data related to the multiplicity of electrical components on the map layer of the power distribution grid based on the power system model; wherein the server platform is operable to automatically integrate the at least one grid element into the power system model for the power distribution grid in real-time or near real-time, thereby creating an updated power system model; and wherein the server platform is operable to control the participation of the at least one grid element in the power distribution grid in real-time or near real-time based on the updated power system model, wherein the controlling the participation of the at least one grid element is automated.  
2. (Original) The system of claim 1, wherein the server platform is operable to provide at least one digital contract between the at least one grid element and the power distribution grid regarding a participation of the at least one grid element in the power distribution grid, wherein the 30Attorney Docket No. 4204-147 participation includes supplying power to the power distribution grid, consuming power from the power distribution grid, and/or providing power curtailment to the power distribution grid.  
3. (Original) The system of claim 1, wherein the map layer of the power distribution grid includes a map and/or a satellite image.  
4. (Original) The system of claim 1, wherein the at least one grid element has a corresponding grid element profile, wherein the grid element profile includes automated setpoint data, a power generated value, a currently generated power value, a grid element load, a returned-to-grid value, contract, a risk metric, and a performance metric.  
5. (Original) The system of claim 1, wherein the server platform is operable to provide the power system model with real-time data from the power distribution grid.  
6. (Original) The system of claim 1, wherein the server platform is operable to provide an opportunity zone for identifying existing grid elements and/or opportunities for new installations over the map layer of the power distribution grid, and wherein the at least one user device is operable to identify the existing grid elements and/or opportunities for new installations via the dynamic GUI.  
7. (Original) The system of claim 1, wherein the updated power system model further integrates grid element historical data and distribution system environment data.  
8. (Original) The system of claim 1, wherein the at least one grid element includes distributed energy resources, loads, standby generation, power plants, transmission lines, distribution lines, and/or substations.  
9. (Currently Amended) A system for aggregating and integrating distributed grid element inputs, comprising:  31Attorney Docket No. 4204-147 a server platform constructed and configured for network communication with a power distribution grid and at least one user device; at least one grid element operable to electrically connect to the power distribution grid and operable to participate in the power distribution grid; wherein the server platform provides a map layer and a power system model of the power distribution grid via a dynamic graphical user interface (GUI); wherein the power system model is operable to identify the at least one grid element, indicate an operational cost for the at least one grid element via the dynamic GUI, and display a set of grid element attributes for the at least one grid element; wherein the server platform is operable to generate at least one grid element cost curve, wherein the at least one grid element cost curve is based on the identifying at least one grid element, the indicating an operational cost for the at least one grid element, and the set of grid element attributes for the at least one grid element; 
10. (Original) The system of claim 9, wherein the at least one grid element cost curve provides a user spending value for the at least one grid element and a funds receivable value.  
11. (Original) The system of claim 9, wherein the server platform is operable to provide prizes and incentives for adding grid elements with the highest volume and accuracy within a limited time period.  
12. (Original) The system of claim 9, wherein the map layer of the power distribution grid includes a map and a satellite image.  
13. (Original) The system of claim 9, wherein the updated power system model further integrates a set of external triggers, wherein the set of external triggers includes a change in forecast conditions, a present forecast condition, a market condition, a market price, and/or a microgrid operating schedule.  
14. (Original) The system of claim 9, wherein the server platform is operable to provide a review process to eliminate the addition of inaccurate data to the server platform via the dynamic GUI.  
15. (Original) A method for aggregating and integrating distributed grid element inputs, comprising: providing a server platform constructed and configured for network communication with a power distribution grid, at least one user device, and at least one grid element; wherein the at least one grid element is operable to electrically connect to the power distribution grid and participate in the power distribution grid; wherein the server platform provides a map layer and a power system model of the power distribution grid via a dynamic graphical user interface (GUI); the dynamic GUI displaying a multiplicity of electrical components of the power distribution grid and real-time data related to the multiplicity of electrical components on the map layer of the power distribution grid based on the power system model;  33Attorney Docket No. 4204-147 the server platform integrating the at least one grid element into the power system model in real-time or near real-time, thereby creating an updated power system model; and the server platform controlling the participation of the at least one grid element in the power distribution grid in real-time or near real-time based on the updated power system model, wherein the controlling the participation of the at least one grid element is automated.  
16. (Original) The method of claim 15, further comprising the server platform providing at least one digital contract between the at least one grid element and the power distribution grid regarding a participation of the at least one grid element in the power distribution grid, wherein the participation includes supplying power to the power distribution grid, consuming power from the power distribution grid, and/or providing power curtailment to the power distribution grid.  
17. (Original) The method of claim 15, wherein the map layer of the power distribution grid includes a map and/or a satellite image.  
18. (Original) The method of claim 15, wherein the at least one grid element includes distributed energy resources, loads, standby generation, power plants, transmission lines, distribution lines, and/or substations.  
19. (Original) The method of claim 15, further comprising the server platform providing the power system model with real-time data from the power distribution grid.  
20. (Original) The method of claim 15, further comprising the at least one user device discovering and tagging existing grid elements and/or opportunities for new installations via the dynamic GUI.
 

Reasons for Allowance
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest cited prior arts of record are Dam (US 2013/0268196 A1), Riley, Jr. et al. (“Riley”, US 2014/0278162 A1); Budhraja et al. (“Budhraja”, US 2010/0100250 A1) and Enenkel et al. (“Enenkel”, US 2015/0006141 A1) .
Dam teaches the method of automated acquisition, correlation and display power distribution grid operational parameters or event related to weather event; Riley teaches the method of detecting and locating the power outages via low voltage grid mapping based on the metrics of the virtual grid; Budhraja teaches a method of real-time performance monitoring and management system of the electric power grid; Enenkel teaches a graphical user interface for displaying the power grid geographic visualization. However, none of the cited prior art references of record fully anticipate or render obvious the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN S NGUYEN whose telephone number is (571)270-7612. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN S NGUYEN/           Primary Examiner, Art Unit 2145